                  Case 1:20-cr-00192-JPO Document 20 Filed 05/12/20 Page 1 of 1
                                                  U.S. Department of Justice

                                                              United States Attorney
                                                              Southern District ofNew York

                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew's Plaza
                                                             New York, New York 10007



                                                              May 8, 2020


        BYECF
        The Honorable J. Paul Oetken
        United States District Court Judge
        Southern District of New York
        40 Foley Square
        New York, New York 10007
        Fax: (212) 805-7986

                Re:     United States v. Daurell Chavis and Timmie Sampson, 20 Cr. 192 (JPO)

        Dear Judge Oetken:

                The Government respectfully writes to request, with consent from both defendants, that the
        Court adjourn the arraignment and initial conference in the above-captioned matter, which is
        currently scheduled for May 18 at 10:30a.m., for sixty days, on a day that does not fall on a Tuesday
        or Thursday, in light of the ongoing pandemic. The Government has produced the bulk of
        discovery in this case, and will continue to produce discovery on a rolling basis as they become
        available.

                Should the Court grant this request, the parties also request that the time until arraignment
        and initial conference be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). In light
        of the current public health crisis, the parties believe that an exclusion of time is in the public's
        interest.

  Granted. The arraignment and initial conference for         Respectfully submitted,
defendants Daurell Chavis and Timmie Sampson is
                                                              GEOFFREY S. BERMAN
hereby adjourned to July 20, 2020, at 11:00 am.
                                                              United States Attorney
  Time is excluded through July 20, 2020, under the
Speedy Trial Act, 18 U.S.C § 3161(h)(7)(A), the Court
                                                      By:            Isl
finding that the ends of justice outweigh the interests of    Ni Qian
the public and the defendants in a speedy trial.              Sheb Swett
  So ordered.                                                 Assistant United States Attorney
    May 11, 2020                                              Southern District of New York
                                                              (212) 637-2364/-6522
